Guy, J.
The question before us in these two consolidated cases is whether convicted felons who knowingly fail to appear to serve their sentences on a work crew can be found guilty of the crime of escape under the Washington statute defining that crime.
Joey Ammons
In December 1995, Joey Ammons was convicted of a felony. He was sentenced to 33 days, given 3 days for time *455served, and ordered to serve the remaining 30 days in a Washington work crew program. On January 4, 1996, Mr. Ammons signed an agreement in which he agreed to report for work crew no later than January 12, 1996. The agreement provided that if an absence from work crew cannot be avoided, the defendant must notify the work site supervisor immediately. Mr. Ammons failed to report for work crew on January 12 or thereafter and failed to contact the program. Mr. Ammons was subsequently arrested and charged with escape in the first degree, RCW 9A.76.110.
Mr. Ammons was convicted on stipulated facts. In its Findings of Fact and Conclusions of Law, the trial court concluded that: On January 12, 1996, the defendant, having been convicted of a felony, was serving a 30-day partial confinement sentence in the Clark County work crew program; his failure to report was willful; and the failure to appear constituted an escape from custody as defined in RCW 9A.76.010(1). Mr. Ammons appealed and the Court of Appeals affirmed the conviction. State v. Ammons, 87 Wn. App. 238, 941 P.2d 674 (1997).
Troy Lee Guy
In April 1995, Troy Guy was convicted of a felony. He was sentenced to 150 days, with 120 days to be served in total confinement and 30 days to be served in partial confinement in a work crew program. At his sentencing, the judge informed Mr. Guy that work crew was just like being in jail and that if he didn’t show up for work crew, he would be considered to have escaped from custody.1 After finishing his term of total confinement, Mr. Guy reported to a work crew orientation session. He agreed to report on *456August 1, 1995, to begin his work crew obligation. He failed to report for work crew and failed to make contact with the work crew program. He was subsequently convicted by a jury of escape in the first degree in violation of RCW 9A.76.110. The Court of Appeals upheld the conviction in a consolidated appeal with Mr. Ammons’ appeal. We accepted discretionary review, limiting our review to the statutory escape issue. Both Mr. Ammons and Mr. Guy argue that failure to report for work crew does not constitute an escape from custody within the meaning of RCW 9A.76.110(1).
The only issue before us is whether the failure of a convicted felon to report to serve a sentence in a work crew program can constitute the crime of escape within the meaning of RCW 9A.76.110.
The construction of a statute is a question of law which is reviewed de novo. Hanson v. City of Snohomish, 121 Wn.2d 552, 556, 852 P.2d 295 (1993).
In 1991, the Legislature amended the Sentencing Reform Act of 1981 (SRA) and the escape statute in the same legislation. Laws of 1991, ch. 181. In that bill, the Legislature added “work crew”2 (or a combination of work crew with home detention) as a way to serve a sentence. That same legislation also amended the escape statute and added “any period of service on a work crew” to the definition of “custody.” Laws of 1991, ch. 181, §§ 2, 3(17), 6.
The first degree escape statute, RCW 9A.76.110(1), provides in relevant part:
A person is guilty of escape in the first degree if, being detained pursuant to a conviction of a felony ... he escapes from custody or a detention facility.[3]
The escape statute defines “custody”:
*457“Custody” means restraint pursuant to a lawful arrest or an order of a court, or any period of service on a work crew
RCW 9A.76.010(1).
Under the escape statute, “custody” can be either (1) restraint pursuant to an order of a court or (2) any period of service on a work crew. Under either definition, Mr. Ammons and Mr. Guy were in custody. The escape statute does not define the term “restraint.” The dictionary defines restraint as “1 a: an act of restraining, hindering, checking, or holding back from some activity or expression . . . b: a means, force, or agency that restrains, checks free activity, or otherwise controls.” Webster’s Third New International Dictionary 1937 (1986). The judgments and sentences which ordered the defendants to serve 30 days on work crew were restraints on the defendants’ liberty.
The defendants were also in custody under the alternative definition of custody in RCW 9A.76.010(1); custody means any period of service on a work crew. The parties agree that if the defendants had failed to return to work crew after reporting for the first day, or the first hour, they would have been guilty of first degree escape. However, the defendants argue that since they never reported for work crew at all on the date they were due, they were not yet in the State’s “custody” at the time of their failure to report and therefore cannot be liable for escape within the meaning of the statute. We disagree. Such reasoning could have the absurd consequence of finding a defendant who worked for a part of his or her work crew sentence and then failed to return guilty of the crime of escape, but finding a defendant who never showed up at all not guilty. This court will not construe statutes in a way that leads to unlikely, absurd, or strained results. E.g., Double D Hop *458Ranch v. Sanchez, 133 Wn.2d 793, 799, 947 P.2d 727 (1997), 952 P.2d 590 (1998).
To support their argument, defendants Ammons and Guy point out that they were not receiving credit toward their sentences for the time preceding their reporting date. No one alleges they were (or should have been) receiving credit for the days between their time in jail and the date they were to report to the work crew. Rather, the State argues that whether they were in custody before their reporting date is irrelevant because as of the date they were to have reported, they were restrained pursuant to an order of court and, additionally, in custody because “custody” includes any “period of service on a work crew.” RCW 9A.76.010(1). The State argues that the defendants’ partial confinement in work crew, and thus their status as “in custody,” did not commence until the time they were required to report to the work crew. After that date, the State argues, they were guilty of the crime of escape under RCW 9A.76. We agree.
In affirming the escape convictions of defendants Ammons and Guy, the Court of Appeals relied on State v. Kent, 62 Wn. App. 458, 814 P.2d 1195 (1991). The court reasoned that the analysis hinges on the offender’s legal obligation to be in custody by being physically present at a particular time and place; it does not turn on the offender’s custody status preceding the ordered custody day. The court concluded that the defendants’ custody status immediately before the commencement of their work release sentences was not relevant. Ammons, 87 Wn. App. at 243-44. In Kent, two defendants serving sentences for misdemeanors were charged with second degree escape4 after they failed to return to jail on time from work release and medical furlough. The trial court dismissed the charges, finding that the term “escape” requires some actual physical leaving of confinement without permission and that because the defendants left jail with permission, they could not *459have escaped. The Court of Appeals reversed, rejecting the defendants’ contention that they could not be guilty of escape because they were not under direct physical control or custody and because they did not run or flee from their place of confinement. The Court of Appeals held that the defendants departed from the limits of their custody without permission by not returning to the facilities and that nothing in the statute suggests that an escape occurs only when one is subject to direct physical control. Kent, 62 Wn. App. at 461. See also State v. Johnson, 66 Wn. App. 297, 301 n.3, 831 P.2d 1137 (1992); State v. Peters, 35 Wn. App. 427, 667 P.2d 136 (1983).
The Court of Appeals has also held that a defendant’s unauthorized absence from a home detention program was sufficient to support a conviction for first degree escape, as home detention was a detention facility for purposes of the escape statute. State v. Parker, 76 Wn. App. 747, 888 P.2d 167 (1995). Both home detention and work crew are defined as “partial confinement” by the SRA. RCW 9.94A.030(26). We held in State v. Speaks, 119 Wn.2d 204, 829 P.2d 1096 (1992), that credit must be given for time served in home detention prior to sentencing because home detention is confinement under the SRA.
A Ninth Circuit case supports the State’s position and the Court of Appeals’ conclusion in the present case. In United States v. Keller, 912 F.2d 1058 (9th Cir. 1990), Keller was serving a term of probation for a misdemeanor. He violated the terms of his probation and the court revoked his probation. The court then imposed a sentence of imprisonment but allowed Keller two weeks before he had to report to his place of confinement. Keller failed to report on the appointed date that his sentence was to begin, and he was subsequently convicted of escape in violation of federal law. Keller argued that he was never in “custody” and consequently could not have escaped from custody within the meaning of the statute, which provided for the punishment of anyone who escapes from custody or from any institution in which he is confined. As Ammons and *460Guy argue in the present case, Keller’s argument was that the statute contemplates an escape from custody, and that it is not possible to escape from custody if one was never in custody. Keller, 912 F.2d at 1059. The Ninth Circuit concluded that while reasonable minds could differ over the question whether Keller was in custody between the date of his sentencing and the date he was to report to jail, it need not decide that question because there was no doubt that he was effectively ordered into custody on a set date, and after that date he was an escapee. The court therefore concluded that Keller escaped when he failed to report to serve his sentence. See also United States v. Overaker, 766 F.2d 1326 (9th Cir. 1985).
We conclude defendants Ammons and Guy were in custody on the date they were to report to work crew both because they were in restraint pursuant to an order of the court and because custody includes any period of service on a work crew. Since “custody” means restraint pursuant to an order of a court or any period of service on a work crew, the defendants were guilty of escape after they failed to appear to serve their sentences. We affirm the Court of Appeals.
Durham, C.J., and Dollxver, Smith, Alexander, and Talmadge, JJ., concur.

This Court takes note that in some counties at sentencing and in some work crew orientation sessions, it is the practice to give a warning to defendants ordered to serve time on a work crew that failure to appear or to serve the sentence on the work crew may result in prosecution for the crime of escape. While we do not mandate such a practice, we approve of the procedure and encourage the continuation of giving such warnings as a way to put work crew participants on notice of the consequences of their actions under existing state statutes.


“Work crew” means a program of partial confinement consisting of civic improvement tasks for the benefit of the community of not less than 35 hours per week that complies with RCW 9.94A.135. RCW 9.94A.030(39).


In order to convict a defendant of first degree escape under RCW 9A.76.110, the State must prove that the defendant knew his or her actions would result in leaving confinement without permission. State v. Danforth, 97 Wn.2d 255, 258-59, *457643 P.2d 882 (1982); State v. Christian, 44 Wn. App. 764, 771, 723 P.2d 508 (1986). The court’s instructions in Mr. Guy’s case contained this element in the “to convict” instruction. The judge in Mr. Ammons’ case found that his failure to appear was willful, which is a higher mental intent requirement than knowledge. Danforth, 97 Wn.2d at 258-59; State v. Hall, 104 Wn.2d 486, 493, 706 P.2d 1074 (1985).


First degree escape requires a prior felony conviction; second degree does not. RCW 9A.76.110; 9A.76.120.